Citation Nr: 9906269	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  95-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for colitis with 
diarrhea, status post hemicolectomy for tubulovillous adenoma 
(previously diagnosed proctitis), currently evaluated as 30 
percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from November 1970 until April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied an increased 
evaluation for service connected proctitis with diarrhea, 
status post right hemicolectomy and denied entitlement to a 
permanent and total nonservice connected disability 
evaluation for pension purposes. 

A personal hearing on appeal was held on June 25, 1997, in 
Jackson, Mississippi, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1996) 
(amending 38 U.S.C.A. § 7107 (West 1991)).

The Board remanded the claim in February 1998 for further 
development.  Subsequently, having complied with the 
instructions on Remand, the RO returned the case to the Board 
for appellate review.  In a rating action in October 1998, 
the RO granted a 30 percent disability evaluation for colitis 
with diarrhea, status post hemicolectomy for tubulovillous 
adenoma (previously diagnosed proctitis), effective from July 
1995.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, the issue 
of an increased evaluation remains in appellate status.

The RO also granted a permanent and total nonservice-
connected disability evaluation for pension purposes 
effective from July 1995.  Accordingly, the issue of 
entitlement to nonservice-connected pension is moot as this 
was a full grant of benefits. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  Evidence of chronic colitis was found during a 
colonoscopy in January 1992.  

3.  In November 1994 the veteran underwent a right 
hemicolectomy for tubulovillous adenoma.

4.  The veteran's service-connected digestive disorder is 
manifested by chronic diarrhea, occasional blood in his 
stool, and occasional abdominal tenderness.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
colitis with diarrhea, status post hemicolectomy for 
tubulovillous adenoma (previously diagnosed proctitis) are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, § 4.114, Diagnostic Code 7323 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claimed in November 1994 that his service-
connected disorder of the digestive system had worsened.  The 
Court has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
colitis with diarrhea, status post hemicolectomy for 
tubulovillous adenoma (previously diagnosed proctitis), to be 
well grounded.  Furthermore, he has not indicated that any 
probative evidence not already associated with the claims 
folder is available; therefore the duty to assist him has 
been satisfied.  38 U.S.C.A. 5107(a) (West 1991).

Evidence reviewed included treatment records from Kern 
Medical Center for colitis and other disorders.  A sigmoid 
biopsy from a colonoscopy in January 1992 had evidence of 
chronic colitis.  An adenomatous polyp was also found.  

A VA examiner in February 1994 specifically noted that the 
veteran was not anemic.  The diagnoses were proctitis with 
diarrhea and B12 deficiency.

Treatment records from the Jackson VA Medical Center for the 
period from October 1994 to March 1995 were also reviewed.  
These records show treatment for irritable bowel disease most 
consistent with ulcerative colitis.  In November 1994 he had 
a right hemicolectomy for tubulovillous adenoma and when seen 
post-operatively was doing well.  The report of operation 
noted that the liver was examined and there was no evidence 
of liver disease.  In March 1995, when he was seen for 
follow-up, the impression was that he was doing very well.  

The veteran was provided a VA Compensation and Pension (C&P) 
examination in May 1995.  The veteran reported having colon 
surgery, a right hemicolectomy performed for an adenoma, in 
November 1994.  He suffered rectum pain with bowel movements 
and occasional bleeding.  He had occasional rectum pain but 
denied having problems on the day of the examination.  He 
reported the use of medication but did not use any ointments 
or creams on his rectum.  One examiner found no evidence of 
proctitis with no tenderness of the rectum, no redness, and 
no sphincter spasm.  Another examiner noted that the veteran 
was well nourished, while noting that he had lost 
approximately 11 pounds secondary to a recent flare-up.  
There was mild to moderate diffuse tenderness noted 
especially in the lower abdominal area.  The diagnosis was 
inflammatory bowel disease, probably Crohn's with proctitis, 
status post right hemicolectomy for adenoma.  There was also 
a diagnosis of pernicious anemia for which he receives a B12 
shot once a month.  

The veteran was afforded a personal hearing in June 1997 and 
a transcript of the hearing is in the claims file.  The 
veteran testified as to the symptoms and manifestations of 
his digestive disorder.  He testified that during the prior 
year and a half he had about three exacerbations and more 
recently went to the emergency room at a hospital for 
treatment.  

Records received from King's Daughters Hospital show that the 
veteran sought treatment in June 1997 for complaints of 
diarrhea and rectal bleeding.  It was noted that the veteran 
was in no distress.  The abdomen was soft; it was tender on 
the left side.  Medication was prescribed and the veteran was 
instructed to recheck with VA if the bleeding persisted.  

Additional treatment records for the period from May 1995 to 
January 1998 were received showing treatment for colitis and 
other disorders.  On evaluation in March 1997, he reported no 
recent bad flare and no blood in his stool.  On evaluation in 
September 1997, it was noted that he was followed by GI for 
ulcerative colitis and the last flare was in June 1997 when 
he had to take steroids.  Medications were reported as 
Sulfasalazine and Questran. The clinical findings were that 
his abdomen was soft, not tender, not distended and there 
were positive bowel sounds.  The impression was that the 
veteran was doing well.  In January 1998 it was noted that 
the veteran is followed by GI for ulcerative colitis, on 
medication, and that he had "no flare in a long time."  
Clinical findings indicated that his weight was stable, 
abdomen was soft, not tender, and there were positive bowel 
sounds.  The impression was that the veteran was doing well.  

The veteran was also afforded a C&P examination in June 1998.  
His weight was recorded as 174 with the maximum weight of the 
past year noted as 185.  He was described as well developed 
and well nourished.  It was noted that the veteran was 
diagnosed with a B12 deficiency in 1992 and has injections of 
B12 monthly.  The veteran complained of daily diarrhea with 
three to four bowel movements daily for which he takes 
medication.  It was noted that he also has a history of 
reflux and a diagnosis of hiatal hernia.  Approximately two 
times a year, he has noticed blood in his stool.  He reported 
experiencing pain in the bladder area or mid abdominal area 
approximately every two weeks that may last for one or more 
days.  The clinical findings were that the abdomen was 
without apparent organomegaly, with a well healed, left, 
paramedian scar.  There was diffuse tenderness throughout, 
worse right of the umbilicus and suprapubically.  The bowel 
sounds were normoactive and there was no rebound tenderness.  
The examiner indicated that the diagnostic tests had been 
reviewed.  The diagnoses included "History of Crohn's 
disease or colitis, s/p right hemicolectomy and findings of 
tubulovillous adenoma with history of chronic diarrhea."  
Another diagnosis was "Pernicious anemia/B12 deficiency."

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

Ratings of digestive disabilities under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1998).

The veteran's condition is rated analogous to ulcerative 
colitis.  Ulcerative colitis will be rated as 100 percent 
disabling, if it is pronounced; resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as liver abscess.  A severe disability with 
numerous attacks a year and malnutrition, the health only 
fair during remissions, will be rated as 60 percent 
disabling.  A 30 percent rating will be assigned if the 
disability is moderately severe; with frequent exacerbations.  
38 C.F.R. Part 4, Code 7323 (1998).

xamination findings, the disability will be 
rated at 40 percent.  38 C.F.R. Part 4, Code 7329 (1998).  

This appeal commenced when the evaluation was 10 percent.  To 
the extent that the veteran claimed that he was worse, the RO 
agreed and granted an increased evaluation of 30 percent.  
The veteran continued his appeal claiming that his condition 
was more severe and that an increase is warranted as his 
pernicious anemia is another symptom of ulcerative colitis.  
Clearly, the veteran is competent to allege that he is worse.  
However, the Board concludes that the evidence established by 
competent professionals is more probative than the veteran's 
statements.  

In this case, the evidence shows that the colon has been 
resected for removal of a tubulovillous adenoma and could be 
evaluated under diagnostic code 7329.  As noted above, 
however, ratings under diagnostic codes 7301 to 7329, which 
includes the applicable diagnostic codes in this case, are 
not to be combined with each other. There is no competent 
evidence that the veteran's service connected disorder is 
manifested by objective examination findings showing severe 
colon resection residuals that warrant a 40 percent 
evaluation under diagnostic code 7329.  The Board finds that 
the diagnostic code for ulcerative colitis reflects the 
predominant disability picture and the severity of the 
overall disability does not warrant elevation to the next 
higher evaluation. 

Although the veteran claims that an increase is warranted as 
his pernicious anemia is another symptom of ulcerative 
colitis, the medical evidence does not support this 
contention.  Such evidence, even while presumed credible, is 
not probative.  The veteran, as a layman, is not considered 
competent with respect to medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
shows that the pernicious anemia is due to a B12 deficiency.  
In 1994, there was a specific finding that the veteran was 
not anemic, while noting a diagnosis of B12 deficiency.  No 
physician has diagnosed anemia since that time.

Based on the foregoing medical evidence, we conclude that the 
current 30 percent rating provides adequate compensation for 
symptomatology related to the veteran's colitis with 
diarrhea, status post hemicolectomy for tubulovillous adenoma 
(previously diagnosed proctitis).  The evidence does not show 
severe colitis with numerous attacks a year and malnutrition, 
with the health only fair during remissions that would 
warrant a 60 percent evaluation.  Further, there is no 
diagnosis of anemia or liver disease.  Prior to the June 1997 
flare, he had reported no recent bad flare and in January 
1998, he denied having a flare in a long time.  At the June 
1998 VA examination he was described as well nourished.  He 
complained of daily diarrhea and twice a year has blood in 
his stool.   Therefore, in accordance with Diagnostic Code 
7323, we conclude that the currently assigned thirty percent 
evaluation is adequate to compensate the veteran for his 
current symptomatology.  There is no doubt to be resolved and 
an increased evaluation is not warranted at this time.


ORDER

An increased evaluation for colitis with diarrhea, status 
post hemicolectomy for tubulovillous adenoma (previously 
diagnosed proctitis) is denied.  




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

- 8 -


- 2 -


